Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-16 and 19-25 are currently pending in the instant application.  Applicants have canceled claims 17 and 18 and added new claims 22-25 in preliminary amendment.  Claims 1-3, 6, 11, 15, 16, 19-23 and 25 are rejected and claims 4, 5, 7-10, 12-14 and 24 are objected in this Office Action. 
I.	Priority
The instant application is a 371 of PCT/IB2018/058851, filed on November 12, 2018 and claims benefit of Foreign Application JAPAN 2017-225741, filed on November 24, 2017. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 10, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11, 15, 16 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun, et al. (CN 107721903).  The instant invention claims
    PNG
    media_image1.png
    53
    642
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    160
    215
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    221
    704
    media_image3.png
    Greyscale

 The Sun, et al. reference teaches organic electroluminescent material containing dibenzocarbazole compounds such as 
    PNG
    media_image4.png
    157
    209
    media_image4.png
    Greyscale
 (See compound 7 on page 7) wherein Ar1 is phenyl; R13 or R20 is anthryl substituted by phenyl and all other variables are H and 
    PNG
    media_image5.png
    164
    252
    media_image5.png
    Greyscale
 (see compound 42 on page 8) wherein R12 is anthryl substituted by phenyl, Ar1 is phenyl, R20 is cyclohexyl and all other variables are H.  The prior art references also teaches the use of these compounds in an organic electroluminescent device. This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Sun, et al. (CN 107721903 A). Applicants claim 

    PNG
    media_image6.png
    601
    743
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    78
    687
    media_image7.png
    Greyscale


The Scope and Content of the Prior Art (MPEP §2141.01)
Sun, et al. teaches an organic electroluminescence material that structurally comprises carbazole. The invention is represented by the general formula: 

    PNG
    media_image8.png
    182
    224
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    99
    789
    media_image9.png
    Greyscale


The prior art further teaches that the preferable structure is 
    PNG
    media_image10.png
    139
    233
    media_image10.png
    Greyscale
which embraces various species such as 
    PNG
    media_image4.png
    157
    209
    media_image4.png
    Greyscale
) wherein Ar1 is phenyl; R13 or R20 is anthryl substituted by phenyl and all other variables are H. The prior art also teaches that the substituted could be at various positions on the polycyclic ring including R3 or R4 (which correlates to R12 in the instant compounds).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Sun, et al. and the instant invention is the position of the anthracenyl substituent on the core structure which is R12 vs R13.	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947), it was well established that compounds which differ only in the placement of substituents in a ring system is not novel absent unexpected results. For example, it is obvious to prepare a carbazole ring system substituted at the 3 position instead of the 4 position as seen in the art and when the art further teaches that either the 4 position or the 3 position can have the substituent with a reasonable expectation of success.  Specifically, anthryl substituent at the 3 position or the 4 position are considered structural isomers and are obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare structural isomers based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare a carbazole ring system substituted at the 3-position instead of the 4-postion as seen in the prior art reference of Sun, et al. (CN 107721903 A) for the purpose of preparing more organic electroluminescent material.  A strong prima facie obviousness has been established.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


IV.	Objections

Dependent Claim Objections
Dependent Claims 4, 5, 7-10, 12-14 and 24 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626